UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Capital Opportunities Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (99.9%) (a) Shares Value Aerospace and defense (1.3%) Engility Holdings, Inc. (NON) 6,880 $214,450 Huntington Ingalls Industries, Inc. 1,900 197,999 Airlines (2.8%) Alaska Air Group, Inc. 6,975 303,692 Allegiant Travel Co. 1,535 189,818 JetBlue Airways Corp. (NON) (S) 39,615 420,711 Auto components (5.5%) Autoliv, Inc. (Sweden) (S) 1,920 176,486 Cooper Tire & Rubber Co. 10,940 313,978 Dana Holding Corp. 19,505 373,911 Lear Corp. 3,950 341,320 Tenneco, Inc. (NON) 5,605 293,198 TRW Automotive Holdings Corp. (NON) 2,805 284,006 Banks (5.1%) Bancorp, Inc. (The) (NON) 12,619 108,397 Comerica, Inc. 7,920 394,891 OFG Bancorp (Puerto Rico) (S) 38,715 579,951 Popular, Inc. (Puerto Rico) (NON) 5,912 174,020 WesBanco, Inc. 12,265 375,186 Biotechnology (2.9%) Emergent BioSolutions, Inc (NON) 16,020 341,386 Myriad Genetics, Inc. (NON) (S) 9,645 372,008 United Therapeutics Corp. (NON) 1,815 233,500 Capital markets (4.1%) AllianceBernstein Holding LP (Partnership shares) 12,830 333,708 GAMCO Investors, Inc. Class A 1,600 113,184 Piper Jaffray Cos. (NON) 3,815 199,296 SEI Investments Co. 9,615 347,678 Waddell & Reed Financial, Inc. Class A 6,279 324,562 Chemicals (1.8%) Cabot Corp. 4,870 247,250 Methanex Corp. (Canada) 3,650 243,820 OM Group, Inc. 3,685 95,626 Commercial services and supplies (1.1%) ACCO Brands Corp. (NON) 37,560 259,164 Civeo Corp. 8,165 94,796 Communications equipment (3.1%) Brocade Communications Systems, Inc. 61,145 664,646 Polycom, Inc. (NON) 26,465 325,123 Construction and engineering (0.7%) Aecom Technology Corp. (NON) 6,975 235,406 Consumer finance (0.9%) Nelnet, Inc. Class A 6,620 285,256 Containers and packaging (1.4%) Owens-Illinois, Inc. (NON) 5,400 140,670 Rock-Tenn Co. Class A 6,530 310,697 Diversified consumer services (5.6%) Apollo Education Group, Inc. Class A (NON) 14,420 362,663 DeVry Education Group, Inc. 7,420 317,650 H&R Block, Inc. 9,893 306,782 ITT Educational Services, Inc. (NON) (S) 7,490 32,132 Strayer Education, Inc. (NON) 12,855 769,757 Electric utilities (0.7%) Westar Energy, Inc. (S) 6,460 220,415 Electronic equipment, instruments, and components (2.9%) Arrow Electronics, Inc. (NON) 4,005 221,677 Ingram Micro, Inc. Class A (NON) 11,485 296,428 ScanSource, Inc. (NON) 8,535 295,226 Vishay Intertechnology, Inc. 7,385 105,532 Energy equipment and services (5.6%) Helmerich & Payne, Inc. 3,315 324,439 ION Geophysical Corp. (NON) 110,080 307,123 Nabors Industries, Ltd. 16,870 383,961 Oil States International, Inc. (NON) 2,490 154,131 Patterson-UTI Energy, Inc. 8,790 285,939 Superior Energy Services, Inc. 10,195 335,110 Food products (1.4%) Pilgrim's Pride Corp. (NON) 7,885 240,966 Sanderson Farms, Inc. (S) 2,345 206,243 Gas utilities (1.2%) Atmos Energy Corp. 2,270 108,279 UGI Corp. 7,872 268,356 Health-care equipment and supplies (4.2%) Analogic Corp. 3,025 193,479 CareFusion Corp. (NON) 7,910 357,928 Greatbatch, Inc. (NON) 6,435 274,195 PhotoMedex, Inc. (NON) (S) 6,710 41,602 ResMed, Inc. (S) 6,640 327,153 Thoratec Corp. (NON) 5,704 152,468 Health-care providers and services (6.0%) Chemed Corp. (S) 3,755 386,390 Hanger, Inc. (NON) (S) 6,655 136,561 HealthSouth Corp. 6,460 238,374 Mednax, Inc. (NON) 4,865 266,699 Owens & Minor, Inc. (S) 7,170 234,746 Patterson Cos., Inc. 7,945 329,161 Select Medical Holdings Corp. 28,615 344,238 Hotels, restaurants, and leisure (2.1%) Cheesecake Factory, Inc. (The) (S) 5,687 258,759 International Game Technology (IGT) 24,775 417,954 Household products (0.7%) Energizer Holdings, Inc. 1,910 235,331 Insurance (5.4%) Assurant, Inc. 3,815 245,305 Endurance Specialty Holdings, Ltd. 2,127 117,368 Genworth Financial, Inc. Class A (NON) 20,355 266,651 Horace Mann Educators Corp. 11,490 327,580 Torchmark Corp. 3,980 208,433 Validus Holdings, Ltd. (S) 9,665 378,288 W.R. Berkley Corp. 3,700 176,860 Internet software and services (0.7%) IAC/InterActiveCorp. 3,410 224,719 IT Services (3.9%) Booz Allen Hamilton Holding Corp. 8,495 198,783 Broadridge Financial Solutions, Inc. 5,915 246,241 CSG Systems International, Inc. (S) 12,925 339,669 Global Cash Access Holdings, Inc. (NON) 26,795 180,866 Mantech International Corp. Class A (S) 10,645 286,883 Machinery (7.9%) AGCO Corp. 5,720 260,031 Federal Signal Corp. 21,040 278,570 Greenbrier Cos., Inc. (The) (S) 7,185 527,235 Hyster-Yale Materials Holdings, Inc. 1,925 137,869 Oshkosh Corp. 7,190 317,439 Terex Corp. 5,500 174,735 Valmont Industries, Inc. (S) 2,905 391,972 Wabash National Corp. (NON) 15,545 207,059 WABCO Holdings, Inc. (NON) 2,800 254,660 Metals and mining (0.4%) Commercial Metals Co. 7,240 123,587 Multi-utilities (1.4%) TECO Energy, Inc. (S) 13,340 231,849 Vectren Corp. 5,180 206,682 Multiline retail (1.0%) Dillards, Inc. Class A (S) 3,030 330,209 Oil, gas, and consumable fuels (1.1%) Alliance Resource Partners LP 8,340 357,286 Paper and forest products (0.6%) Domtar Corp. (Canada) 5,830 204,808 Personal products (0.5%) Herbalife, Ltd. 3,570 156,188 Professional services (1.9%) ManpowerGroup, Inc. 1,365 95,687 Navigant Consulting, Inc. (NON) 19,995 278,130 RPX Corp. (NON) 17,305 237,598 Real estate investment trusts (REITs) (0.6%) Omega Healthcare Investors, Inc. (S) 5,983 204,559 Real estate management and development (1.3%) Jones Lang LaSalle, Inc. 3,320 419,449 Road and rail (0.9%) ArcBest Corp. 7,915 295,230 Semiconductors and semiconductor equipment (4.4%) Lam Research Corp. 6,186 462,094 Marvell Technology Group, Ltd. 14,150 190,742 Omnivision Technologies, Inc. (NON) 15,275 404,177 Skyworks Solutions, Inc. 6,280 364,554 Software (2.1%) FactSet Research Systems, Inc. (S) 4,200 510,426 Manhattan Associates, Inc. (NON) 5,065 169,272 Specialty retail (3.2%) Aaron's, Inc. 4,975 120,992 ANN, Inc. (NON) 7,385 303,745 Cato Corp. (The) Class A (S) 3,512 121,024 GameStop Corp. Class A (S) 11,705 482,238 Technology hardware, storage, and peripherals (1.0%) Lexmark International, Inc. Class A (S) 7,155 304,088 Textiles, apparel, and luxury goods (0.5%) Deckers Outdoor Corp. (NON) 1,656 160,930 Total common stocks (cost $27,888,108) SHORT-TERM INVESTMENTS (20.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 6,348,527 $6,348,527 Putnam Short Term Investment Fund 0.06% (AFF) 258,304 258,304 Total short-term investments (cost $6,606,831) TOTAL INVESTMENTS Total investments (cost $34,494,939) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $32,168,773. (b) The aggregate identified cost on a tax basis is $34,525,477, resulting in gross unrealized appreciation and depreciation of $5,928,808 and $1,717,057, respectively, or net unrealized appreciation of $4,211,751. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $224,958 $5,951,933 $5,918,587 $123 $258,304 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $6,348,527, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $6,139,554. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,767,734 $— $— Consumer staples 838,728 — — Energy 2,147,989 — — Financials 5,580,622 — — Health care 4,229,888 — — Industrials 5,372,251 — — Information technology 5,791,146 — — Materials 1,366,458 — — Utilities 1,035,581 — — Total common stocks — — Short-term investments 258,304 6,348,527 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
